Citation Nr: 1027528	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for further development in August 2007, September 2008, and 
February 2009.  That development was completed, and the case was 
referred to the Board for appellate review.

A hearing was held on March 13, 2007, in St. Paul, Minnesota, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded VA examinations in 
September 2005, September 2007, September 2008, and May 2009 in 
connection with his claim for service connection for tinnitus.  
The most recent examination was provided to the Veteran in 
compliance with the Board's February 2009 remand.  

The May 2009 VA examiner reviewed the Veteran's claims file and 
medical history.  She noted that that she had incorrectly 
calculated the reported onset of the Veteran's tinnitus in the 
September 2007 VA examination report, which should have bee 27 to 
29 years after his military discharge rather than 37 to 39 years.  
She also discussed the Veteran's history provided at the time of 
the examination, but noted that there were multiple 
inconsistencies in his previous descriptions of the disorder's 
onset.  Therefore, the May 2009 VA examiner stated that she could 
not resolve the tinnitus claim without resort to mere 
speculation.  The Board notes that medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also 
provide that a finding of service connection may not be based on 
a resort to speculation or a remote possibility. See 38 C.F.R. § 
3.102 (2009).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for tinnitus.  In 
that letter, the Director of the VA Compensation and Pension 
Service observed that sensorineural hearing loss is the most 
common cause of tinnitus, but commented that the etiology of 
tinnitus often cannot be identified.  Other known causes were 
listed, including Meniere's disease, a head injury, hypertension, 
medications, and dental disorders.  It was noted that delayed-
onset tinnitus must also be considered.  In this case, the VA 
examiners did not discuss other possible causes of the Veteran's 
tinnitus.

The Board regrets having to delay the case any further.  However, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Therefore, the Board finds that a clarifying opinion is 
necessary to determine the nature and etiology of any tinnitus 
that may be present.
      
Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

The RO should refer the Veteran's claims 
folder to the February 2009 VA examiner or, 
if she is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any tinnitus that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and his own statements.  

It should be noted that the Veteran is 
considered competent to relate a history of 
noise exposure during service and to an 
attest to factual matters of which he had 
first-hand knowledge, including 
symptomatology capable of lay observation

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current tinnitus is causally or 
etiologically related to his military 
service, including noise exposure.  In so 
doing, the examiner should discuss 
medically known or theoretical causes of 
tinnitus and describe how tinnitus which 
results from noise exposure generally 
presents or develops in most cases, as 
distinguished from how tinnitus develops 
from other causes, in determining the 
likelihood that current tinnitus was caused 
by noise exposure in service as opposed to 
some other cause.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  Thus, unless the 
examiner concludes that the current 
disability is either likely or unlikely the 
result of an event, injury, or disease 
incurred in service, the examiner should 
state whether it is at least as likely that 
the current disability is the result of an 
event, injury, or disease incurred in 
service as opposed to its being the result 
of some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


